Citation Nr: 1757600	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral shoulder disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the U.S.


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1967 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral shoulder disabilities are not related to his military service.

2. The Veteran's left knee disability is not related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran stated that while he was in the military, the Veteran developed a viral infection (mumps) that caused him knee pain.  Furthermore, there are several documented complaints of right shoulder pain and notations of bursitis and "possible arthritis" throughout the Veteran's service treatment records.  

Additionally, the Veteran was involved in a motor vehicle accident in January 1981.    

Post-service, in 1997, the Veteran complained of left knee pain and had a meniscectomy.  In 2009, the Veteran stated that he developed moderate to severe pain in both of his shoulder joints.  In August 2010, the Veteran underwent a right shoulder arthroscopy.  

In July 2012, the Veteran underwent a VA examination.  The examiner opined that the Veteran's bilateral shoulder joint osteoarthritis and left knee osteoarthritis is less likely as not secondary to or related to the Veteran's episodes of arthritis or bursitis during service.

Regarding the Veteran's left knee disability, the July 2012 examiner explained that the Veteran's complaints of right knee joint pain while in service when he was experiencing mumps was transient and self-limited.  The examiner stated that it is common during viral infections to have arthralgias secondary to inflammatory response to the infection.  The examiner elaborated that this type of polyarthralgia is transitory and resolves shortly after viral infections.  

Additionally, regarding the Veteran's bilateral shoulder disabilities, the examiner concluded that the current findings of osteoarthritis is related to the normal and expected process of aging and that the onset of symptoms was only 3 years prior, as verbalized by the Veteran to the examiner.  

In October 2016, a VA addendum opinion was obtained to clarify the Veteran's current diagnoses.  The examiner stated that the statement that the July 2012 examination did not provide a diagnosis is incorrect.  The October 2016 examiner stated that the diagnosis of osteoarthritis of both shoulders and left knee was documented on the July 2012 examination.  Additionally, the October 2016 examiner similarly opined that the Veteran's current right shoulder disability is less likely as not incurred in or caused by the Veteran's complaints and diagnosis of bursitis and diagnosis of right shoulder arthritis during active duty service. 

The examiner acknowledged that the Veteran's service treatment records document right shoulder pain and diagnosed bursitis during service and one particular notation that included the assessment of "possible arthritis".  The examiner explained that bursitis is a medical entity that is unrelated to degenerative arthritis and is not the cause of a degenerative arthritis and that both conditions (bursitis and arthritis) have an unrelated pathophysiology.  The examiner stated that the service treatment record that noted "possible arthritis" is an incorrect diagnosis as no x-ray testing was performed to support the in-service assessment of arthritis. 

Additionally, the October 2016 examiner stated that the evidence of record, specifically the Veteran's VA treatment records, demonstrate that the Veteran's right shoulder arthritis had a late onset due to an age related etiology since an October 2004 x-ray of the shoulder joints was negative for joint arthritis and positive for mild osteopenia, which is a condition unrelated to arthritis.  

Additionally, the examiner stated that the Veteran's right shoulder, left shoulder, and left knee disabilities are not related to the Veteran's  January 1981 motor vehicle accident as the Veteran's x-rays indicate normal, non-traumatic degenerative changes that occur as a normal part of the aging process. 

The Board finds that the Veteran's current bilateral shoulder and left knee disabilities are not related to his military service as there is no medical nexus between the Veteran's claimed disabilities and his military service.  Specifically, the Veteran's claimed left knee disability is not related to his complaints of left knee pain in service as those symptoms were concluded to be transient and self-limited.  Additionally, the Veteran's current bilateral shoulder disabilities are not related to the notations of shoulder pain, bursitis, and "possible arthritis" in service for the reasons discussed above; mainly, the Veteran's current arthritis is more likely due to his age than his military service.  

Furthermore, the October 2016, the examiner opined that none of the Veteran's claimed disabilities are related to his January 1981 motor vehicle accident as the Veteran's bilateral shoulder and left knee disabilities are non-traumatic in nature.  Therefore, entitlement to service connection is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).  Simply stated, the best evidence in this case provides evidence against these claims. 


VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in April 2012.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a left knee disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


